Case: 13-14577   Date Filed: 09/04/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14577
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:13-cv-01991-JDW-EAJ



DWAYNE NORTON,

                                                     Plaintiff-Appellant,

                                 versus

MARK OBER,
STATE OF FLORIDA,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 4, 2014)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
               Case: 13-14577      Date Filed: 09/04/2014     Page: 2 of 3


      Dwayne Norton appeals the District Court’s dismissal of his complaint,

which indicated he was appealing the Florida Supreme Court’s dismissal of his

state criminal appeal. He alleged that he erroneously received a habitual-offender

sentencing enhancement. The District Court dismissed Norton’s complaint

without prejudice on the ground that the court lacks jurisdiction to review final

judgments in state court proceedings.

      On appeal, Norton presents three arguments. First, he contends that, after a

recent decision by the Florida Supreme Court, the habitual-offender sentencing

enhancement he received was contrary to Florida law. Second, he suggests that

police officers lacked probable cause to arrest him. Third, he contends that a

witness who testified against him at trial offered false testimony, and that the false

testimony infringed his constitutional rights.

      The United States Constitution gives the federal courts jurisdiction over

cases arising under federal law. U.S. Const. art. III, § 2. Section 1257 of Title 28,

United States Code, provides that final judgments rendered by the highest court of

a state may be reviewed by the United States Supreme Court by writ of certiorari,

where the validity of a federal law is called into question; where the

constitutionality of a state law is at issue; or where a party claims a title, right,

privilege, or immunity under federal law. 28 U.S.C. § 1257. The Supreme Court

has confirmed that the lower federal courts lack jurisdiction to review final


                                            2
                Case: 13-14577       Date Filed: 09/04/2014      Page: 3 of 3


judgments of state courts, and that review of such judgments pursuant to 28 U.S.C.

§ 1257 may only be had in the Supreme Court. See District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 476, 103 S. Ct. 1303, 1311, 75 L. Ed. 2d 206

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S. Ct. 149, 150, 68
L. Ed. 362 (1923).

       Here, the only argument Norton raised in the District Court was his first

argument on appeal, which challenges the Florida Supreme Court’s dismissal of

his state criminal appeal on state law grounds. No federal court has jurisdiction to

review a final state court judgment based on state law. See U.S. Const. art. III, § 2.

Accordingly, the district court did not err in dismissing Norton’s complaint for lack

of subject matter jurisdiction.1

       AFFIRMED.




       1
           We decline to review Norton’s second and third arguments, as he did not present them
to the district court. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1331-32
(2004).
                                               3